 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     RENO RIOS,                                            1:12-cv-01334 LJO-SKO (PC)
11
                                            Plaintiff, ORDER ON DEFENDANTS’ MOTION
12                                                     FOR AN EXTENSION OF TIME
                   v.
13                                                         (Doc. 125)
14   CONNIE GIPSON, et al.,                                DEADLINE: December 17, 2018
15                                       Defendants.
16

17

18          Plaintiff, Reno Rios, is a state prisoner proceeding pro se and in forma pauperis in this
19   civil rights action under 42 U.S.C. § 1983. On February 2, 2018, Defendants filed a motion for
20   summary judgment on the merits of Plaintiff’s claims. (Doc. 88.) Plaintiff filed an opposition
21   (Docs. 111-115) and Defendants filed a motion seeking a 60-day extension of time to file the
22   reply (Doc. 116). Rather than granting Defendants the requested extension of time, the District
23   Judge assigned to this action ordered Defendants to file a supplement to their motion, with which
24   Defendants complied. (Docs. 117, 119.)
25          Upon filing Defendants’ supplement, Plaintiff was granted thirty (30) days to file a
26   supplement to his opposition and Defendants were granted fourteen (14) days to file a reply.
27   (Doc. 120.) Plaintiff complied with the deadline to supplement his opposition. (see Doc. 122.)
28

                                                       1
 1   Defendants requested a thirty (30) day extension to file a reply, which was granted due to a

 2   change in defense counsel by the Attorney General’s office. (Doc. 124.)

 3          On December 13, 2018, Defendants filed a motion seeking a seven-day extension of time

 4   to file their reply in support of the motion for summary judgment, which is currently due today—

 5   December 14, 2018. Defendants indicate that this extension is necessary because of deadlines in

 6   four other cases counsel’s supervisory duties, including as a panel member for moot oral

 7   arguments this week and the need to review a response brief in the Ninth Circuit which is due on

 8   the same day as the requested extension in this case. (Doc. 125, p. 2.) The Court notes that two

 9   of the cases with deadlines listed by defense counsel were listed in their previous request for the

10   extension of time. (Compare Doc. 125 ¶4 with Doc. 123 ¶5.) Only one of the actions with

11   pressing deadlines listed by Defendants is older than this action. (Doc. 125, ¶4.)

12          A request for an extension of time made by Defendants’ prior counsel based on deadlines

13   in other actions was previously noted by the District Court assigned to this case as not

14   establishing good cause. (See Docs. 116, 117.) Supervisory duties consisting of hearing moot

15   oral arguments and reviewing other attorneys’ work product in other cases also fail to equate to

16   good cause. Further, the order which granted Plaintiff thirty (30) days to file a supplemental

17   opposition and Defendants fourteen (14) days to file a reply, noted that the deadlines scheduled

18   exceeded those provided under Local Rule 230 (l) and that no further extensions of time would be

19   granted. (Doc. 120.) Defendants were nonetheless granted a thirty-day extension because of a

20   change in defense counsel. (Docs. 123, 124.)
21          Defendants and their current counsel have already had over a month and a half to prepare

22   their reply. Defendants have not shown good cause for another seven-day extension of time.

23   However, because Defendants waited until the eleventh hour to file their motion, and the current

24   deadline is today, Defendants may have a brief extension, through Monday, December 17, 2018,

25   to file a reply. Failure to file a reply by Monday, December 17, 2018, will result in the motion

26   being deemed submitted. L.R. 230(l).
27

28

                                                      2
 1            Based on the foregoing, it is HEREBY ORDERED that Defendants are granted up to and

 2   including Monday, December 17, 2018, to file a reply in support of their motion for summary

 3   judgment. NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     December 14, 2018                              /s/   Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                   3
